DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants canceled nonelected groups I, II, and III, claims 1-10 and 18-20 thereby rendering moot the restriction between groups I though IV. 
Applicant’s election of species and election without traverse of group IV (claims 11-17), in the reply filed on 05/19/2022, is acknowledged.
Examiner asked for an election of species and a restriction between group I (claims 1-8), group II (claim 9), group III (claim 10), and group IV (claims 11-17).
Applicant provided a compliant election of elected group IV (claims 11-17).
Applicant provided a compliant species election of claim 16, hydroxytyrosol acetate increases an expression of mitochondrial membrane fusion related protein MFN2 in an aortic endothelial cell. 
On further consideration, the examiner withdraws the election of species requirement. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/897,272 
This Office Action is responsive to the amended claims of 05/19/2022.
Original claims 11-17 have been examined on the merits. 
Priority
This application claims foreign priority to CN201910526194.1, filed on 06/18/2019. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A review of the file wrapper indicates a foreign language priority document. However, since it is not in English, a judgement cannot be made as to whether it supports the instant claims, which is required to perfect foreign priority. The conditions of 35 U.S.C. § 119(a)-(d) or (f) are not met.
Therefore, the effective filing date is 06/10/2020. 
Drawings
The drawings are objected to because the x-axis and y-axis titles of figures 2, 3A, 3B, and 4B are of poor resolution and small font size. Provide an amended copy with greater resolution and larger front size for the x-axis and y-axis titles.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
RONG (CN-109010329-A) as referenced in PTO-892 page 1 N, machine translation provided. 
RONG anticipates the “application of hydroxytyrosol acetate in preparation of drugs for treating vascular endothelial dysfunction diseases” (page 2, reference claim 1 on page 15), which the examiner interprets as a method of using Hydroxytyrosol acetate (HT-AC) to treat vascular endothelial dysfunction diseases. RONG further discloses that HT-AC “increases the expression of SIRT6 protein and mRNA in the aorta while reducing PM2 protein expression in the aorta” (page 2) and “reduc[es] the expression of TNF-alpha, IL -1 beta, IL -6 and MCP -1 in the aorta” (page 3 and depicted in Figure 4), which are vascular endothelial cell pro-inflammatory factors (first paragraph page 2). As RONG looks at the effect of HT-AC in only the aorta, examiner interprets “vascular” to specifically mean aorta. By reducing vascular endothelial cell pro-inflammatory factors in aortic cells and treating vascular endothelial dysfunction diseases, the examiner interprets these effects to be equivalent to improving function of an aortic endothelial cell. Thus, RONG anticipates using Hydroxytyrosol acetate (HT-AC) to improve aortic endothelial cell function (pages 2-3, and figure 4), which anticipates instant claim 11. 
RONG anticipates reducing the expression of IL -6 in the aorta endothelial cell with HT-AC (page 3 and depicted in Figure 4), which anticipates claim 14. 
RONG anticipates the same method steps as the instant claimed method though is silent to mechanisms of action, and the benefits or characteristics of the composition of hydroxytyrosol acetate recited in claims 11-13 and 15-17. “[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure.” See Perricone v. Medicis Pharm. Corp,. 432 F.3d 1368, 1378 (Fed. Cir. 2005). Thus, even though the prior art does not recognize the benefits or characteristics of the composition hydroxtyrosol acetate, RONG’s method anticipates the claimed method in claims 11-13 and 15-17. 
Moreover, the recitations such as “inhibits saturated fatty acid induced inflammation of an aortic endothelial cell” and “reduces a mRNA level corresponding to one or more matrix metalloproteinase-1 (MMP-1), intercellular adhesion molecule-1 (ICAM-1) and plasma plasminogen activator inhibitor-1 (PAI-1) in an aortic endothelial cell”, “increasing expression of Mfn2”, in claims 11-17 are considered mechanism of action in a treatment. Note, it has been held that a mechanism of action of a treatment would not by itself carry patentable weight if the prior art teaches the same or nearly the same method steps. Thus, Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps. 
Therefore, claims 11-17 are anticipated by RONG. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over: 
RONG (CN-109010329-A) as referenced in PTO-892 page 1 N, machine translation provided, 
And in view of 
FILADI (Filadi et al., “Mitofusin 2: from functions to disease”, Cell Death and Disease, pages 1-13, February 28, 2018), as referenced on PTO-892 Page 1 U. 

Claim 11 reads on improving function of an aortic endothelial cell by administering hydroxytyrosol acetate. Claim 12 reads on HT-AC inhibiting saturated fatty acid induced inflammation. Claim 13 reads on HT-AC reducing mRNA level corresponding with MMP-1, ICAM-1, or PAI-1. Claim 14 reads on HT-AC reducing mRNA level corresponding to IL-6. Claim 15 reads on HT-AC protecting mitochondrion from damaged by saturated fatty acid induced inflammation. Claim 16 reads on hydroxytyrosol acetate increasing the pression of Mfn2 in an aortic endothelial cell. Claim 17 reads on HT-AC reducing a production of excessive reactive oxygen species. 

Determining the scope and contents of the prior art
RONG teaches the “application of hydroxytyrosol acetate in preparation of drugs for treating vascular endothelial dysfunction diseases” (page 2, reference claim 1 on page 15), which the examiner interprets as a method of using Hydroxytyrosol acetate (HT-AC) to treat vascular endothelial dysfunction diseases. RONG further discloses that HT-AC “increases the expression of SIRT6 protein and mRNA in the aorta while reducing PM2 protein expression in the aorta” (page 2) and “reduc[es] the expression of TNF-alpha, IL -1 beta, IL -6 and MCP -1 in the aorta” (page 3 and depicted in Figure 4), which are vascular endothelial cell pro-inflammatory factors (first paragraph page 2). As RONG looks at the effect of HT-AC in only the aorta, examiner interprets “vascular” to specifically mean aorta. By reducing vascular endothelial cell pro-inflammatory factors in aortic cells and treating vascular endothelial dysfunction diseases, the examiner interprets these effects to be equivalent to improving function of an aortic endothelial cell. Thus, RONG teaches using Hydroxytyrosol acetate (HT-AC) to improve aortic endothelial cell function (pages 2-3, and figure 4), which teaches instant claim 11. 
RONG teaches reducing the expression of IL -6 in the aorta endothelial cell with HT-AC (page 3 and depicted in Figure 4), which teaches claim 14. 
RONG teaches the same method steps as the instant claimed method though is silent to mechanisms of action, and the benefits or characteristics of the composition of hydroxytyrosol acetate recited in claims 11-13 and 15-17. “[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure.” See Perricone v. Medicis Pharm. Corp,. 432 F.3d 1368, 1378 (Fed. Cir. 2005). Thus, even though the prior art does not recognize the benefits or characteristics of the composition hydroxtyrosol acetate, RONG’s method teaches the claimed method in claims 11-13 and 15-17. 
FILADI teaches healthy mitochondria have Mitofusin 2 proteins, which is a key player in mitochondrial activities including: fusion, trafficking, turnover, contacts with other organelles (page 1). FILADI teaches that a healthy cell has healthy mitochondria which has a healthy amount of MFN2, while several diseases have mutations or low levels of MFN2 (pages 6-10, specifically Cancer page 10), which helps to teach claim 16. 

Ascertaining the differences between the prior art and the claims at issue
While RONG teaches the “application of hydroxytyrosol acetate … for treating vascular endothelial dysfunction diseases” (page 2, reference claim 1 on page 15), teaches HT-AC “increases the expression of SIRT6 protein and mRNA in the aorta while reducing PM2 protein expression in the aorta” (page 2) and “reduc[es] the expression of TNF-alpha, IL -1 beta, IL -6 and MCP -1 in the aorta” (page 3 and depicted in Figure 4), RONG does not teach anything related to MFN2. 
While FILADI teaches healthy mitochondria have Mitofusin 2 proteins, which is a key player in mitochondrial activities including: fusion, trafficking, turnover, contacts with other organelles (page 1), FILADI does not teach all the limitations of the instant claims.  

Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of hydroxytyrosol acetate useful in improving aortic function, and possesses the technical knowledge necessary to make adjustments to the compositions to optimize the pharmacokinetic doses.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art

Considering objective evidence present in the application indicating obviousness or nonobviousness
The instant claims 11-17 is are prima facie obvious in light of the combination of references RONG and in view of FILADI. 
The artisan would be motivated to combine the teachings of RONG and FILADI to improve the health/function of an aortic endothelial cell with HT-AC. The artisan would expect that HT-AC to contact the cell and improve health/function in said cell (RONG pages 2-3 and figure 4). Since HT-AC improves health/function in an aortic endothelial cell and based on the teachings of FILADI that a healthy cell has healthy mitochondria which has a healthy amount of MFN2 (pages 6-10, specifically Cancer page 10), the artisan would expect that HT-AC would increase MFN2 to a healthy level as part of the improved health for the mitochondria. Thus, this rejects claims 11 and 16. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claims are allowed.
 A prior art search was conducted for Applicants’ elected invention, which retrieved obvious prior art.  See “SEARCH 6” in enclosed search notes.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results and did not retrieve applicable double patent art against the elected invention.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable double patent art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GILLIAN A HUTTER/           Examiner, Art Unit 1625 

/SHAOJIA A JIANG/           Supervisory Patent Examiner, Art Unit 1623